Opinion delivered March 9, 1874, by
Agnew C. J.
The opinion by Judge Thayer is such an ample discussion of the question in this case that it is unnecessary to do more than affirm the judgment upon it. The case is distinguishable entirely from that of the City v. Gilmartin, 21 P. F. S 140. It was decided upon the ground of agency, and it was therein expressly said : “Thus a mere statement of the facts discloses the relation of principal and agent in reference to the city water works, aud not that of ordinary corporation officers per-1 *115forming merely municipal functions.” This is plainly the distinction between the two cases, the police officers in the present case having acted merely in their official character when arresting the plaintiff for a breach of the peace. In the United States v. Hart, 1 Peters’ C. C. R. 390, Judge Washington held, that driving a mail stage at a furious rate through the streets of Philadelphia, was a breach of the peace, and that, notwithstanding the act of congress against stopping the mails, a constable was authorized at common law, without a warrant, to prevent the peace from being broken, by arresting the driver.
Judgment affirmed.